



Exhibit 10.1
BB&T CORPORATION
2012 INCENTIVE PLAN
Restricted Stock Unit Agreement
(Non-Employee Directors)


Grant Date:
February 26, 2019
Date Vested (Subject to Section 3):
December 31, 2019

THIS AGREEMENT (the “Agreement”), made effective as of February 26, 2019 (the
“Grant Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”),
for itself and its Affiliates, and the Non-Employee Director (the “Participant”)
specified in the above Notice of Grant and Agreement (the “Notice of Grant”), is
made pursuant to and subject to the provisions of the BB&T Corporation 2012
Incentive Plan, as it may be amended and/or restated from time to time (the
“Plan”).
RECITALS:
BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to acquire shares of BB&T Common Stock, $5.00 par value per share
(the “Common Stock”), as hereinafter provided.
In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Incorporation of Plan. The rights and duties of BB&T and the Participant under
this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.
2.    Grant of Restricted Stock Unit. Subject to the terms of this Agreement and
the Plan, BB&T hereby grants the Participant a Restricted Stock Unit (the
“Award”) for the number of whole shares of Common Stock (the “Shares”) specified
in the Notice of Grant. The “Restriction Period” is the period beginning on the
Grant Date and ending on such date or dates, and satisfaction of such
conditions, as described in Section 3 and Section 4 herein. For the purposes
herein, the Shares subject to the Award are units that will be reflected in a
book account maintained by BB&T and that will be settled in whole shares of
Common Stock, if and to the extent permitted pursuant to this Agreement and the
Plan. Prior to distribution of the Shares upon vesting of the Award, the Award
shall represent an unsecured obligation of BB&T, payable (if at all) only from
BB&T’s general assets.
3.    Vesting of Award. Subject to the terms of the Plan and this Agreement
(including but not limited to the provisions of Section 4 and Section 5 herein),
the Award shall become fully vested and earned on the earlier of (a) December
31, 2019, or (b) the “Effective Time” as that term is defined in the Agreement
and Plan of Merger by and between SunTrust Banks, Inc. and BB&T Corporation
dated February 7, 2019.





--------------------------------------------------------------------------------





The Administrator has sole authority to determine whether and to what degree the
Award has vested and is payable, and to interpret the terms and conditions of
this Agreement and the Plan.
4.    Termination of Service; Forfeiture of Award; Effect of Change of Control.
(a)    Except as may be otherwise provided in the Plan or Section 4(b) of this
Agreement, in the event that the service of the Participant as a Director
terminates for any reason and the Award has not vested pursuant to Section 3,
then the Award, to the extent not vested as of the Participant’s termination of
service date, shall be forfeited immediately upon such termination of service,
and the Participant shall have no further rights with respect to the Award or
the Shares underlying the Award. The Administrator (or its designee, to the
extent permitted under the Plan) shall have sole discretion to determine if a
Participant’s rights have terminated pursuant to the Plan and this Agreement,
including but not limited to the authority to determine the basis for the
Participant’s termination of service. The Participant expressly acknowledges and
agrees that, except as otherwise provided herein, the termination of the
Participant’s service as a Director shall result in forfeiture of the Award and
the underlying Shares to the extent the Award has not vested as of the
Participant’s termination of service date. As used in this Agreement, the phrase
“termination of service” means a “separation from service,” within the meaning
of Section 409A, as a Director.


(b)    Notwithstanding the provisions of Section 3 and Section 4(a), the
following provisions shall apply if any of the following shall occur prior to
December 31, 2019:


(i)
Death. In the event that the Participant remains in the continuous service of
BB&T or an Affiliate as a Director from the Grant Date until the Participant’s
death, the Award shall become fully vested as of the date of death without
regard to the vesting schedule set forth in Section 3 herein.



(ii)
Disability. In the event that the Participant remains in the continuous service
of BB&T or an Affiliate as a Director from the Grant Date until the date of the
Participant’s disability (as determined by the Administrator or its designee in
accordance with the Plan and, if applicable, Section 409A), the Award shall
become fully vested as of the Participant’s date of termination of service as a
Director on account of disability without regard to the vesting schedule set
forth in Section 3 herein.



(iii)    Change of Control.


(A)
In the event that there is “Change of Control,” as defined in Section
4(b)(iii)(B), of BB&T subsequent to the date hereof, the Award shall be payable
in accordance with this Agreement and become fully vested as of the effective
date of such event without regard to the vesting schedule set forth in Section 3
herein.

(B)
For purposes of this Section 4(b)(iii), a “Change of Control” will be deemed to
have occurred on the earliest of the following dates: (i) the date any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3






--------------------------------------------------------------------------------





promulgated under the Exchange Act) of securities of BB&T representing thirty
percent (30%) or more of the combined voting power of BB&T’s then outstanding
securities; or (ii) the date when, as a result of a tender offer or exchange
offer for the purchase of securities of BB&T (other than such an offer by BB&T
for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Restriction Period of the Award constituted BB&T’s
Board, plus new directors whose election or nomination for election by BB&T’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (iii) the date the shareholders of BB&T approve an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets within the meaning of Section 409A; or (iv) the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of BB&T that, together with stock held by such person or group constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of BB&T within the meaning of Section 409A.
5.    Settlement of Award and Distribution of Shares.
(a)    Upon vesting, the Award shall be payable in a lump sum in whole shares of
Common Stock. Fractional Shares shall not be issuable hereunder, and unless the
Administrator determines otherwise, any such fractional Share shall be
disregarded.


(b)    Shares of Common Stock subject to the Award shall, upon vesting of the
Award, be issued and distributed to the Participant (or, if the Participant is
deceased, to the Participant’s beneficiary or beneficiaries) in a lump sum
within two and one-half (2 ½) months after the end of the Restriction Period
(provided that if such two and one-half (2 ½) month period begins in one
calendar year and ends in another, the Participant (or the Participant’s
beneficiary or beneficiaries) shall not have the right to designate the calendar
year of payment).


6.    No Right to Continued Service. Neither the Plan, the grant of the Award,
nor any other action related to the Plan shall confer upon the Participant any
right to continue in the service of BB&T or an Affiliate as a Director or in any
other capacity or affect in any way with the right of BB&T or an Affiliate to
terminate the Participant’s service at any time. Except as otherwise expressly
provided in the Plan or this Agreement or as determined by the Administrator,
all rights of the Participant with respect to the Award shall terminate upon
termination of the service of the Participant with BB&T or an Affiliate. The
grant of the Award does not create any obligation on the part of BB&T to grant
any further Awards.


7.    Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession. The designation of a beneficiary in
accordance with Plan procedures does not constitute a transfer; provided,
however, that unless disclaimer provisions are specifically included in a
beneficiary designation form accepted by the Administrator, no beneficiary of
the Participant may disclaim the Award. The Participant shall not





--------------------------------------------------------------------------------





sell, transfer, assign, pledge or otherwise encumber the Shares subject to the
Award until the Restriction Period has expired and all conditions to vesting and
distribution have been met.


8.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, service agreement, or any
other similar agreement between the Participant and BB&T or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.


9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.


10.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.


11.    Issuance of Shares; Rights as Shareholder. The Participant and the
Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.


12.    Withholding; Tax Matters; Fees.


(a)    BB&T shall report all income and prior to the delivery or transfer of
Shares or any other benefit conferred under the Plan, BB&T or its agent shall
withhold all required local, state, federal, foreign and other income tax
obligations and any other amount required to be withheld by any governmental
authority or law and paid over by BB&T to such authority for the account of such
recipient. In accordance with procedures established by the Administrator
(including, without limitation, procedures established by the Administrator
after BB&T’s adoption of ASU 2016-09, Compensation - Stock Compensation (Topic
718) dated March, 2016), the Participant may arrange to pay all applicable taxes
in cash. In the event the Participant does not make such arrangements, such tax
obligations shall be satisfied by the withholding of Shares to which the
Participant is entitled. The number of Shares to be withheld shall have a Fair
Market Value as of





--------------------------------------------------------------------------------





the date that the amount of tax to be withheld is determined as nearly equal as
possible to the amount of such obligations being satisfied.


(b)    BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or issuance, transfer or disposition of
Shares (or any other benefit) pursuant to the Award, and the Participant is in
no manner relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences with respect to the Award (including but not limited to the
acquisition or disposition of the Shares subject to the Award) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
BB&T has no responsibility to take or refrain from taking any actions in order
to achieve a certain tax result for the Participant.


(c)    All third party fees relating to the release, delivery, or transfer of
any Award or Shares shall be paid by the Participant or other recipient. To the
extent the Participant or other recipient is entitled to any cash payment from
BB&T or any of its Affiliates, the Participant hereby authorizes the deduction
of such fees from such payment(s) without further action or authorization of the
Participant or other recipient; and to the extent the Participant or other
recipient is not entitled to any such payments, the Participant or other
recipient shall pay BB&T or its designee an amount equal to such fees
immediately upon the third party’s charge of such fees.


13.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement is
final and binding on the parties hereto.


14.    Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of BB&T, to its Human
Systems Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC
27102, attention: Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.


15.    Severability. The provisions of this Agreement are severable, and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


16.    Compliance with Laws; Restrictions on Award and Shares. BB&T may impose
such restrictions on the Award and the Shares or other benefits underlying the
Award as it may deem advisable, including without limitation restrictions under
the federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such Award or Shares. Notwithstanding any other provision in
the Plan or this Agreement to the contrary, BB&T shall not be obligated to
issue, deliver or transfer any shares of Common Stock, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act). BB&T may cause a restrictive legend or legends to be placed on
any Shares issued





--------------------------------------------------------------------------------





pursuant to the Award in such form as may be prescribed from time to time by
applicable laws and regulations or as may be advised by legal counsel.


17.    Successors and Assigns. Subject to the limitations stated herein and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.


18.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.


19.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, subject to any applicable laws to the contrary, BB&T may reduce the
amount of any benefit or payment otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to BB&T or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction; provided, however, that to the
extent Section 409A is applicable, such offset shall not exceed the greater of
Five Thousand Dollars ($5,000) or the maximum offset amount then permitted under
Section 409A.


20.    Adjustment of Award. The Administrator shall have authority to make
adjustments to the terms and conditions of the Award in recognition of unusual
or nonrecurring events affecting BB&T or any Affiliate, or the financial
statements of BB&T or any Affiliate, or of changes in applicable laws,
regulations or accounting principles, if the Administrator determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
necessary or appropriate to comply with applicable laws, rules or regulations.


IN WITNESS WHEREOF, BB&T and the Participant have entered into this Agreement
effective as of the Grant Date. Should the Participant fail to acknowledge his
or her electronic acceptance of this Agreement, this Agreement may become null
and void as of the Grant Date and the Participant may forfeit any and all rights
hereunder at the discretion of the Administrator.



